757 N.W.2d 95 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Laurie Jerome BONIOR, Defendant-Appellant.
Docket No. 137236. COA No. 286646.
Supreme Court of Michigan.
October 27, 2008.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the August 27, 2008 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).